                        UN ITED STATES D ISTRICT CO U RT FO R TH E
                              SO U TH ERN DISTRICT OF FLOR ID A
                  C ase N um ber:17-20307-CR -M A R TINEZ/O TA ZO -% Y ES

 UN ITED STA TES OF A M ERICA ,

        Plaintiff,


 REGINA LD G RAH A M ,

        D efendant.


                  O RD ER A DO PTIN G R EPO R T A ND R EC O M M EN DA TIO N
                    O N CO UN SEL'S TH IR D IN TER IM CJA V O UC H E R

       T H IS C A U SE cam e before the Courtupon the Reportand Recom m endation on Counsel's

Third lnterim CJA V ouchersubm itted pursuantto the Crim inalJustice A ctV oucher 113C.0729080

issuedbyUnitedStatesM agistrateJudgeAliciaM .Otazo-ReyesonJanuary9,2019LECFNo.9301.
M agistrateJudgeOtazo-Reyes,recomm endsthatthisCourt,approvetheThirdInterim CJA Voucher

and thatAttorney IsraelJoseEncinosabepaidatotalsum of$74,568.34.Thepartieswere afforded

theopportunitytot5leobjectionstotheReportandRecommendations,howevernonewerefiled.The
CourtnotesCounsel'sNoticeofNoObjectiontoM agistrate'sReportandRecommendationsLECF
No.9421.Accordingly,theCourthasconsideredtheReportandRecommendation,thepertinentparts
ofthe record,forthe reasons stated in the Repol'
                                               tof the M agistrate Judge,and upon independent

review ofthe file and being otherw ise fully advised in the prem ises,itis

       O R DER ED A ND A D JUD G ED thatunited StatesM agistrate JudgeA liciaM .Otazo-Reyes's

ReportandRecommendationsLECFNo.9301,isherebyADOPTED and AFFIRM ED.
       DONEANDORDEREDinChambersatMiami,Florida,this !( dayofJanuary,2019.

                                                     JO SE
                                                                 -
                                                                    f-
                                                              .M A RTINEZ
                                                     UN ITE    STA TES DISTR ICT JU D GE
Copiesprovided to:
M agistrate Judge Otazo-Reyes
IsraelJose Encinosa,Esq
CJA A dm inistrator




                                -   2-
